DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (“Nagata”) (US 2017/0346177) in view of Honda et al (“Honda”) (US 10,085,325).

Re Claim 1: Nagata discloses: A radar sensor module (Fig 12C), comprising: 
a substrate (as evidenced by Fig 11A: 510 there is a substrate at the bottom of the radar sensor module); 
at least one transmit antenna (530a) formed on a surface of the substrate; 
at least one receive antenna (530b) formed on the surface of the substrate; 
a radome (96) over the surface of the substrate and the at least one transmit antenna and the at least one receive antenna, such that a gap is disposed between the surface of the substrate and an underside of the radome in which a portion of radiation emitted from the at least one transmit antenna can propagate (as evidenced by Fig 12C there is a gap between the bottom of the radome and the top of the substrate); and 
Nagata fails to specifically disclose: at least one trench formed in the underside of the radome to penetrate the underside of the radome and extend into the radome and being electromagnetically coupled to the gap, the at least one trench being sized, shaped and positioned with respect to the gap 
Honda, however, teaches: at least one trench formed in the underside of the radome (Fig 2:  trench 513 in radome 51) to penetrate the underside of the radome and extend into the radome and being electromagnetically coupled to the gap (the gap connects to the trench and there are no conductive elements between the two to prevent electromagnetic coupling), the at least one trench being sized, shaped and positioned with respect to the gap such that the portion of radiation emitted from the at least one transmit antenna is substantially prevented from propagating toward the receiving antenna (col 6 lines 21-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize at least one trench formed in the underside of the radome to penetrate the underside of the radome and extend into the radome and being electromagnetically coupled to the gap, the at least one trench being sized, shaped and positioned with respect to the gap such that the portion of radiation emitted from the at least one transmit antenna is substantially prevented from propagating toward the receiving antenna in Nagata, as taught by Honda, to provide greater isolation between the transmit and receive antennas.

Re Claim 2: The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses:  The radar sensor module of claim 1, wherein the substrate is a printed circuit board (PCB) (para 0012).

Re Claim 3: The disclosures of Nagata as modified have been discussed above. 


Re Claim 4: The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses:  The radar sensor module of claim 1
Nagata fails to specifically disclose:  wherein the trench is sized, shaped and positioned to act as a waveguide stub electromagnetically coupled to the gap, such that the trench is configured as an electromagnetic stop.
Honda, however, teaches: wherein the trench is sized, shaped and positioned to act as a waveguide stub electromagnetically coupled to the gap, such that the trench is configured as an electromagnetic stop (as evidenced by Fig 2 and col 6 lines 21-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the trench is sized, shaped and positioned to act as a waveguide stub electromagnetically coupled to the gap, such that the trench is configured as an electromagnetic stop in Nagata, as taught by Honda, to provide greater isolation between the transmit and receive antennas.

Re Claim 5: The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses:  The radar sensor module of claim 1
Nagata fails to specifically disclose:  wherein the trench is sized, shaped and positioned to act as a waveguide stub electromagnetically coupled to the gap, such that the trench is configured as an electromagnetic stop at an operating frequency of the radar sensor module.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the trench is sized, shaped and positioned to act as a waveguide stub electromagnetically coupled to the gap, such that the trench is configured as an electromagnetic stop at an operating frequency of the radar sensor module in Nagata, as taught by Honda, to provide greater isolation between the transmit and receive antennas.

Re Claim 14: The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses:  The radar sensor module of claim 1
Nagata fails to specifically disclose:  wherein the trench is positioned vertically over the surface of the substrate and laterally between the at least one transmit antenna and the at least one receive antenna.
Honda, however, teaches: wherein the trench (Fig 2: 513) is positioned vertically over the surface (as evidenced by Fig 2) of the substrate (23) and laterally between the at least one transmit antenna (2) and the at least one receive antenna (3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the trench is positioned vertically over the surface of the substrate and laterally between the at least one transmit antenna and the at least one receive antenna in Nagata, as taught by Honda, to provide greater isolation between the transmit and receive antennas.

Re Claim 15: The disclosures of Nagata as modified have been discussed above. 


Re Claim 16: The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses: The radar sensor module of claim 15, further comprising a second receive antenna formed on the surface of the substrate adjacent to the at least one receive antenna (as evidenced by Fig 11B the receive antennas 530b are an array of at least a first and second receive antennas).

Re Claim 17: The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses: The radar sensor module of claim 16, wherein: 
the first and second transmit antennas (530a) form a group of transmit antennas and the first and second receive antennas (530b) form a group of receive antennas (as evidenced by Fig 11B the transmit and receive antennas form groups of each respective antenna); and 
Nagata fails to specifically disclose: the trench is positioned vertically over the surface of the substrate and laterally between the group of transmit antennas and the group of receive antennas.
Honda, however, teaches: the trench is positioned vertically over the surface of the substrate and laterally between the group of transmit antennas and the group of receive antennas (as evidenced by Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the trench is positioned vertically over the surface of the substrate 

Re Claim 18: The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses: The radar sensor module of claim 1, wherein the radar sensor module is an automotive radar sensor module (para 0003).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (“Nagata”) (US 2017/0346177) in view of Honda et al (“Honda”) (US 10,085,325) as applied to claim 5 above, and further in view of Fujieda et al (“Fujieda”) (US 6,937,184).

Re Claim 6: The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses: The radar sensor module of claim 5
Nagata as modified fails to specifically disclose:  wherein the operating frequency of the radar sensor module is in the range of 76 GHz to 77 GHz.
Fujieda, however, teaches: the operating frequency of the radar sensor module is in the range of 76 GHz to 77 GHz (col 2 line 39).


Re Claim 7:  The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses:  The radar sensor module of claim 6
Nagata fails to specifically disclose:  wherein the trench has a width of approximately 1mm and a depth of approximately 1.8mm.
However, Nagata discloses: the width, s, of feature for electromagnetically isolating receive and transmit antenna groups is optimally set to approximately 0.25 λ to 0.3 λ (as evidenced by Fig 15).
Honda, however, teaches: the depth of a trench is between 0.25 λ  and 1 λ (col 6 lines 52-55)
Fujieda, further teaches: a 76.5GHz operating frequency (col 2 line 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize t wherein the trench has a width of approximately 1mm and a depth of approximately 1.8mm in Nagata, as taught by Fujieda and Honda, in order to use the radar device on an automobile with a frequency for automotive radar use while maintaining good isolation between transmit and receive arrays.

Re Claim 10:  The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses:  The radar sensor module of claim 5
Nagata as modified fails to specifically disclose:  wherein the operating frequency of the radar sensor module is in the range of 76 GHz to 77 GHz.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to the operating frequency of the radar sensor module is in the range of 76 GHz to 77 GHz in Nagata as modified, as taught by Fujieda, in order to use the radar device on an automobile with a frequency for automotive radar use.

Re Claim 11: The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses:  The radar sensor module of claim 10
Nagata fails to specifically disclose:  wherein the trench has a width of approximately 1mm and a depth of approximately 1.8mm.
However, Nagata discloses: the width, s, of a feature for electromagnetically isolating receive and transmit antenna groups is optimally set to approximately 0.25 λ to 0.3 λ (as evidenced by Fig 15).
Honda, however, teaches: the depth of a trench is between 0.25 λ  and 1 λ (col 6 lines 52-55)
Fujieda, further teaches: a 76.5GHz operating frequency (col 2 line 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize t wherein the trench has a width of approximately 1mm and a depth of approximately 1.8mm in Nagata, as taught by Fujieda and Honda, in order to use the radar device on an automobile with a frequency for automotive radar use while maintaining good isolation between transmit and receive arrays.

Claim 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (“Nagata”) (US 2017/0346177) in view of Honda et al (“Honda”) (US 10,085,325) in view of Fujieda et al (“Fujieda”) (US 6,937,184) as applied to claims 6 or 10 above, and further in view of Satoh et al (“Satoh”) (US 8,884,827).

Re Claim 8:  The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses: The radar sensor module of claim 6
Nagata as modified fails to specifically disclose:  wherein the gap has a height of approximately 1mm.
Satoh, however, teaches: the gap has a height of approximately 1mm (col 4 lines 61-63: a dielectric layer, S, is a layer of air with thickness approximately 1mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the gap has a height of approximately 1mm in Nagata as modified, as taught by Satoh, in order to set the gap height for best performance based on the thickness of the radome.

Re Claim 12: The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses: The radar sensor module of claim 10
Nagata as modified fails to specifically disclose:  wherein the gap has a height of approximately 1mm.
Satoh, however, teaches: the gap has a height of approximately 1mm (col 4 lines 61-63: a dielectric layer, S, is a layer of air with thickness approximately 1mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the gap has a height of approximately 1mm in Nagata as modified, as taught by Satoh, in order to set the gap height for best performance based on the thickness of the radome.

Claim 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (“Nagata”) (US 2017/0346177) in view of Honda et al (“Honda”) (US 10,085,325) in view of Fujieda et al (“Fujieda”) (US 6,937,184) as applied to claims 6 or 10 above, and further in view of Beer et al (“Beer”) (US 2008/0105966).

Re Claim 9:  The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses: The radar sensor module of claim 6
Nagata fails to specifically disclose:  wherein the radome has a thickness of approximately 2.5mm.
However, Nagata also discloses: the radome thickness is equal to                        
                            1
                            /
                            2
                            λ
                            ×
                            √
                            ε
                        
                    , where λ is the wavelength of an operational frequency and ε is the dielectric constant of the radome.
Fujieda, further teaches: a 76.5GHz operational frequency and a dielectric constant of less than 3 (col 2 lines 38-40).
Beer, however, teaches: materials with a dielectric constant in the range 1 to 2.5 (para 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the radome has a thickness of approximately 2.5mm in Nagata as modified, as taught by Beer and Fujieda, for operating an automotive radar system on 76.5GHz with a dielectric radome optimized to approximately 1.5 to 1.6 yielding a radome thickness of approximately 2.5mm in order to improve the performance of the antenna.

Re Claim 13: The disclosures of Nagata as modified have been discussed above. 
Nagata as modified discloses: The radar sensor module of claim 10

However, Nagata also discloses: the radome thickness is equal to                        
                            1
                            /
                            2
                            λ
                            ×
                            √
                            ε
                        
                    , where λ is the wavelength of an operational frequency and ε is the dielectric constant of the radome.
Fujieda, further teaches: a 76.5GHz operational frequency and a dielectric constant of less than 3 (col 2 lines 38-40).
Beer, however, teaches: materials with a dielectric constant in the range 1 to 2.5 (para 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the radome has a thickness of approximately 2.5mm in Nagata as modified, as taught by Beer and Fujieda, for operating an automotive radar system on 76.5GHz with a dielectric radome optimized to approximately 1.5 to 1.6 yielding a radome thickness of approximately 2.5mm in order to improve the performance of the antenna.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845      
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                                                                                                                                                                                                                          

April 12, 2021